Title: From John Adams to John Jay, 8 July 1782
From: Adams, John
To: Jay, John



The Hague July 8. 1782
Sir

The Duke de la Vauguion has this Moment, kindly given me Notice, that he is to Send off a Courier this Evening at Eleven, and that the Dutch Fleet has Sailed from the Texel this Morning.
I shall take Advantage of the Courier Simply to congratulate you, on your Arrival at Paris, and to wish you and Mrs Jay, much Pleasure, in your Residence there. Health, the Blessing which is Sought in vain, among these Meadows and Canals, you can Scarcely fail of enjoying in France.
Shall I beg the Favour of you, to write me, from Time to Time the Progress of the Negotiation for Peace? The states of Holland, go upon my Project of a Treaty, the 10th. and I dont foresee any Obstacle to the Compleation of, it, Slowly however. After which I fancy I shall make a further Proposal, with great Modesty and Humility as becomes me, but which the English, if not the Russians and the Danes, will think very forward and assuming. How the Loan here is likely to suceed I cannot as yet inform you, I am flattered with Hopes of getting a Million and an half, but I dare not depend upon one Quarter Part of that sum, nor indeed upon any Part, untill the Money is received. Appearances in this Country are not less uncertain now than they were in the Times of D’Avaux and D’Estralles.
I hope, in God that your Spanish Negotiation has not wrecked your Constitution as my Duch one, has mine. I would not undergo again, what I have suffered here, in Body and mind, for the Fee Simple of all their Spice Islands. I love them however, because with all their Faults and under all their Disadvantages, they have at Bottom a Strong Spirit of Liberty, a Sincere Affection for America, and a Kind of religious Veneration for her Cause.
There are Intrigues, going on here, which originate in Petersbourg and Copenhagen, which Surprize me. They Succeed very ill: but they are curious—have you discerned any coming from the same sources at Madrid or Versailles? Whether the Object of them is, to Stir up a Party in favour of England to take a Part in the War, or only to favour her in Obtaining moderate Terms of Peace, or whether it is Simply, to share some of her Guineas, by an Amusement of this kind, like a game at Cards is a Problem.
As to Peace, no Party in England Seems to have Influence enough to dare to make, one real Advance towards it. The present Ministry are really to be pitied. They have not Power to do any Thing. I am Surprized they dont all resign—if they dissolve Parliament, I dont believe they would get a better. Is Mr Carmichael at Paris with you, or does he continue at Madrid?
With great Esteem I have the Honour to be Sir your most obedient servant

J. Adams

